DETAILED ACTION
This is in response to application filed on May 10, 2021, said application is a continuation of U.S. application Ser. No. 16/536,397 filed 08/09/2019 now U.S. Patent No. 11,003,332 and is a continuation of U.S. application Ser. No. 13/789,698, filed 03/08/2013, now U.S. Patent No. 10,423,308 and is a continuation of U.S. application Ser. No. 12/130,802, filed 05/30/2008, now U.S. Patent No. 8,418,084.  Claims 1-20 are pending, of which claims 1, 8, 15 are in independent form. Claims 1-20 are presented for examination under the pre-AIA  first to invent provisions.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.  Claim 15 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 6, 11 of prior U.S. Patent No. 11,003,332. This is a statutory double patenting rejection.  Dependent claims 16-20 are rejected by virtue of their dependence on their rejected parent claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1, 8, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 7 respectively of U.S. Patent No. 8,418,084, and unpatentable over claims 1, 8, 15 respectively of U.S. Patent No. 10,423,308, and application claims 1, 8 as being unpatentable over claims 1, 6, 11 respectively of U.S. Patent No. 11,003,332. Although the claims at issue are not identical, they are not patentably distinct from each other because 
all the elements of the above cited application claims are to be found in the above cited patent claims. The difference between these application claims and the patent claims lie in the fact that the patent claims include many more elements and are thus much more specific. Thus the invention of the above cited patent claims is in effect a “species” of the “generic” invention of the above cited application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the above cited application claims are anticipated by the above cited patent claims, they are not patentably distinct from each other.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 5-10, 12-14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Christie (US PGPub. No. 2008/0165141; Filed Jun. 13, 2007).

In reference to independent claim 1:
Christie teaches a method comprising: displaying, by a device, a linear representation of a video file; receiving, by the device, an input that selects a time along the linear representation of the video file; in response to the input, generating, by the device, temporal boundaries representing a default selection displayed along the linear representation of the video file; determining, by the device, a vector component representing a gesture input; and in response to the vector component representing the gesture input, modifying, by the device, the temporal boundaries representing the default selection displayed along the linear representation of the video file, wherein the modifying comprises changing the temporal boundaries representing the default selection in response to the vector component representing the gesture input (i.e. …. implementing gestures with touch sensitive devices (such as a touch sensitive display) for managing and editing media file….the entire progress bar 792 can serve as a UI element whereby a user can effect non-linear playback of the video by expanding or contracting one or more sections of the progress bar. Specifically, as shown in FIG. 21B, the UI element progress bar 792 can be manipulated via a two finger zoom in or zoom out gesture (as discussed above with respect to FIG. 12). In the example shown in FIG. 21B, a zoom in gesture invokes a expansion of the playback time between the 60 minute mark and the 80 minute mark…..touch input being a one of a expand or contract gesture, said expand gesture being two touchdown points moving linearly away each other on the play progress bar, and said contract gesture being two touchdown points moving linearly towards each other on the play progress bar; and expanding or contracting the designated portion of the play progress bar in accordance with the touch input detected, wherein the end points of the designated portion of the play progress bar is defined by the initial positions of the two touchdown points….. - Paragraphs 11, 138, 143; Claim 85; Figures 21A-B; Note in Fig. 21A shows finger touch 793 sets a default selection, which is represented by the playback time between the 0 minute mark and the 60 minute mark then using zoom in/out gesture to move in a certain direction and distance to expand or contract the default selection as shown in Fig. 21B).

In reference to claim 2:
Christie teaches the method of claim 1, further comprising assigning a portion of the video file to the default selection (i.e. Fig.21A).

In reference to claim 3:
Christie teaches the method of claim 1, further comprising assigning a portion of the video file to the temporal boundaries (i.e. Fig.21A).

In reference to claim 5:
Christie teaches the method of claim 1, further comprising displaying a portion of the video file that corresponds to the default selection that has been modified (i.e. Figs 21A-21B).

In reference to claim 6:
Christie teaches the method of claim 1, wherein the gesture input represents a gesture made via a finger (i.e. Figs 21A-21B).

In reference to claim 7:
Christie teaches the method of claim 6, wherein the gesture is made via the finger on a touchpad (i.e. ... a touchpad... - Paragraphs 51, 53).

In reference to independent claim 8:
A system comprising: a hardware processor; and a memory device storing code that, when executed by the hardware processor, cause the hardware processor to perform operations, the operations comprising: displaying a linear representation of a video file; receiving an input that selects a time along the linear representation of the video file; in response to the input, generating temporal boundaries representing a default selection displayed along the linear representation of the video file; receiving a vector component representing a gesture; and in response to the vector component representing the gesture, modifying the temporal boundaries representing the default selection displayed along the linear representation of the video file, wherein the modifying comprises changing the temporal boundaries representing the default selection in response to the vector component representing the gesture.
- Claim 8 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to claim 9:
The system of claim 8, wherein the operations further comprise: assigning a portion of the video file to the default selection.
- Claim 9 contains substantially similar subject matter as in claim 2, and is rejected along the same rationale.

In reference to claim 10:
The system of claim 8, wherein the operations further comprise: assigning a portion of the video file to the temporal boundaries representing the default selection.


In reference to claim 12:
The system of claim 8, wherein the operations further comprise: displaying a portion of the video file that corresponds to the default selection that has been modified.
- Claim 12 contains substantially similar subject matter as in claim 5, and is rejected along the same rationale.

In reference to claim 13:
The system of claim 8, wherein the gesture represents a gesture made via a finger.
- Claim 13 contains substantially similar subject matter as in claim 6, and is rejected along the same rationale.

In reference to claim 14:
The system of claim 13, wherein the gesture is made via the finger on a touchpad.
- Claim 14 contains substantially similar subject matter as in claim 7, and is rejected along the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christie (US PGPub. No. 2008/0165141; Filed Jun. 13, 2007) in view of Salvucci (US PGPub. No. 2005/0216840).

In reference to claim 4:
Christie teaches the method of claim 1, further comprising Christie does not teach trimming a first portion of the video file that precedes a second portion of the video file comprising the default selection, and trimming a third portion of the video file that follows the second portion of the video file.  However, Salvucci teaches “...removing the frames before and after the selected portion...” (Paragraph 18).  It would have been obvious to modify Christie with the teachings of Salvucci with the motivation to provide greatly simplified user interface to enable a typical consumer to produce professional grade video using inexpensive, general-purpose computers (Paragraph 2).

In reference to claim 11:
The system of claim 8, wherein the operations further comprise: trimming a first portion of the video file that precedes a second portion of the video file that corresponds to the default 
- Claim 11 contains substantially similar subject matter as in claim 4, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Shen Shiau/
Primary Examiner, Art Unit 2174